DETAILED ACTION
This communication responsive to the Application No. 16/614,821 filed on November 19, 2019. A preliminary amendment was filed on 11/19/2019 in which claims 1-20 were canceled, and claims 21-40 were added new. Claims 21-40 are pending and directed towards COMMUNICATION APPARATUS AND METHOD FOR SECURE LOW POWER TRANSMISSION.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/19/2019, 07/31/2020 and 06/11/2021 were Acknowledge. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
In the specification Para [0012], “waveform ((OOK)” has an extra parenthesis, and should be “waveform (OOK)”.  
In the specification Para [0015], “an address field 242” should be “an address field 244”.  


This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
Claims 23, 26, 28, 36 and 38 objected to because of the following informalities:

Claim 23 recites “the temporal is a WUR integrity group Temporal Key” which should be “the temporal key is a WUR integrity group Temporal Key” 
Claims 26 and 36 recite “frame check sequence (FCS)”, the first letter of the words defining the acronym should be capitalized.
Claims 28 and 38 recite “time synchronization function (TSF)”, the first letter of the words defining the acronym should be capitalized.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 21-40  rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Claims 21 and 31 recite the abbreviation “WUR” which is not defined and not clear. Examiner interpreted the abbreviation in the light of the specification to be (Wake-Up Radio “WUR”). The acronym should be defined at least once with first letters capitalized.
Claims 25 and 35 recite the limitation “wherein the circuitry uses a transmitter address to compute the MIC” which is vague and not clear. It is not understood whether the MIC is also uses a transmitter address to compute the MIC”, where the MIC is computed based on the three parameters. 
Claims 27 and 37 recite the limitation “wherein the MIC is computed from an ID field of the WUR frame” which is vague and not clear. It is not understood whether the MIC is computing only using the ID field, or using the ID field in addition to the temporal key and the number. For examination purposes, the examiner interpreted in the claim in light of the specification to recite “wherein the circuitry also uses an ID field to compute the MIC”, where the MIC is computed based on the three parameters. 
Claims 27 and 37 recite the abbreviation “ID” which is not defined and not clear. Examiner interpreted the abbreviation in the light of the specification to be (Identifier “ID”). The acronym should be defined at least once with first letters capitalized.
Claims 22-24, 26, 28-30, 32-34, 36 and 38-40 are rejected by dependency. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-23, 25-33 and 35-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  
Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 21-23, 25-33 and 35-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 21 (exemplary) recites a series of steps for calculating and transmitting a MIC in a frame. 
The claim is directed to a machine, which is a statutory category of invention.
The claim is then analyzed to determine whether it is directed to a judicial exception. The claim recites the limitations of using a temporal key and a number to compute a Message Integrity Code (MIC) and transmitting a WUR frame containing the MIC. 
The claimed machine simply describes series of steps for calculating and transmitting a MIC in a frame. These limitations, as drafted, are processes that, under its broadest reasonable computing a MIC using a temporal key and a number, but for the recitation of generic computer components. That is, other than reciting a circuitry and a transmitter, nothing in the claim precludes the limitations from practically being performed by manually. These limitations are directed to an abstract idea because they are activities that falls within the enumerated group of “mathematical concepts/ mathematical calculations” in the 2019 PEG.
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a circuitry and a transmitter to perform the steps. The circuitry in the steps is recited at a high level of generality, i.e., as a generic circuitry performing a generic computer function of processing data. This generic circuitry limitation is no more than mere instructions to apply the exception using generic computer component. Also, these limitation are an attempt to limit the abstract idea to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a circuitry (using the circuitry as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the circuitry at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application The same analysis applies 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea. Therefore, the claim is not patent eligible.
The analysis above applies to all statutory categories of invention including claims 21 and 31 (Examiner’s note: even though applicant claims a communication apparatus in the preamble of claim 31, the body of the claim does not refer to the use of a circuitry/processor. The preamble does not breathe life into the body of the claim).  Furthermore, the dependent claims 22-23, 25-30, 32-33 and 35-40 do not resolve the issues raised in the independent claims. The dependent claims do not add limitations that meaningfully limit the abstract idea (such as the MIC is computed using TK-WUR, IGTK-WUR, TFS number, transmitter address, and ID field. Or the MIC is contained in a frame check sequence (FCS) field of the WUR frame). The dependent claims do not impart patent eligibility to the abstract idea of the independent claims. Therefore none of the dependent claims alone or as an ordered combination add limitations that qualify as integrating the abstract idea into a practical application.
Lastly, dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are simply steps performed by a generic computer. The claim merely amounts to the application or instructions to apply the abstract idea on a circuitry, and is considered to amount to nothing more than requiring a generic circuitry to merely carry out the abstract idea itself.

The instant claims are rejected under 35 USC 101 in view of The Decision in Alice Corporation Ply. Ltd. v. CLS Bank International, et al. in a unanimous decision, the Supreme Court held that the patent claims in Alice Corporation Pty. Ltd. v. CLS Bank International, el al. ("Alice Corp. ") are not patent-eligible under 35 U.S.C. § 101. 
Furthermore, claims 24 and 34 as a whole amount to significantly more than the abstract idea itself. This is because the claims as a whole effect an improvement to another technology or technical field. These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment (changing the state of other network device using a wake-up radio frame). These limitations, when taken as an ordered combination, provide unconventional steps that confines the abstract idea to a particular application. Therefore, the claim recites patent eligible subject matter. For these reasons claims 24 and 34 are deemed to be patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 21, 24-26, 28-29, 31, 34-36, 38-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benoit et al. U.S. Patent Pub. No. 2016/0057703 A1 (hereinafter “Benoit”).

As per claims 21 and 31, Benoit teaches a communication apparatus and method comprising: 
circuitry which, in operation, uses a temporal key and a number to compute a Message Integrity Code (MIC) (The wireless device 302 may include a processor 304 which controls operation of the wireless device 302. Benoit, para [0076]) (Calculation of the FAC [MIC] starts with deriving a key, k, from the TK used in a previous session, at 2262. The derivation of k from the TK may be performed by using a strong hashing algorithm (e.g., SHA256, SHA3) on the TK, although any of a number of mathematical functions known in the art may be used to derive k from the TK. The key, k, is then used as a key in a lightweight cipher algorithm 2264 that is used to encipher the RA, TA, TV, and N [a sequence number field including the sequence number]. The output of enciphering the RA, TA, TV, and N with k is the FAC. Benoit, para [0171]-[0172]); and 
a transmitter which, in operation, transmits a WUR frame containing the MIC (The wireless device 302 may also include a housing 308 that may include a transmitter. Benoit, para [0077])( When it is the correct time to transmit the wake-up frame, the AP transmits the clock resynchronization frame, including the FC, RA, TV, N, and FAC fields. Benoit, para [0172])

As per claims 24 and 34, Benoit teaches the communication apparatus and method according to Claims 21 and 31, wherein the WUR frame wakes up a station associated with the communication apparatus (an AP may include a FAC in a wake-up frame (e.g., the wake-up frames illustrated in FIGS. 8-10), and a receiving STA may use the FAC to authenticate the received frame before waking up a primary radio of the STA. Benoit, Para [0126]) ([multiple stations associated with access point that transmits WUR frame wake up signals]. Benoit, Fig.1).

As per claims 25 and 35, Benoit teaches the communication apparatus and method according to Claims 21 and 31, wherein the circuitry uses a transmitter address to compute the MIC (Calculation of the FAC [MIC] starts with deriving a key, k, from the TK used in a previous session, at 2262. The derivation of k from the TK may be performed by using a strong hashing algorithm (e.g., SHA256, SHA3) on the TK, although any of a number of mathematical functions known in the art may be used to derive k from the TK. The key, k, is then used as a key in a lightweight cipher algorithm 2264 that is used to encipher the RA, TA [transmitter address], TV, and N [a sequence number field including the sequence number]. The output of enciphering the RA, TA, TV, and N with k is the FAC. Benoit, para [0171]-[0172]).

As per claims 26 and 36, Benoit teaches the communication apparatus and method according to Claims 21 and 31, wherein the MIC is contained in a frame check sequence (FCS) field of the WUR frame (a Frame Check Sequence (FCS) field (e.g., FCS field 616 shown in FIGS. 8-12) of a frame may be replaced by a Frame Authentication Code (FAC) field in order to allow a receiving device to authenticate the message. Benoit, para [0128]).

As per claims 28 and 38, Benoit teaches the communication apparatus and method according to Claims 21 and 31, wherein the number is a part of time synchronization function (TSF) timer (Calculation of the FAC [MIC] starts with deriving a key, k, from the TK used in a previous session, at 2262. The derivation of k from the TK may be performed by using a strong hashing algorithm (e.g., SHA256, SHA3) on the TK, although any of a number of mathematical functions known in the art may be used to derive k from the TK. The key, k, is then used as a key in a lightweight cipher algorithm 2264 that is used to encipher the RA, TA, TV [a time value field including a time value to be used by the STA to resynchronize the clock of the STA], and N. The output of enciphering the RA, TA, TV, and N with k is the FAC. Benoit, para [0171]-[0172]).

As per claims 29 and 39, Benoit teaches the communication apparatus and method according to Claims 21 and 31, wherein the number is incremented by one for each of transmissions of the WUR frame using the temporal key (N may be incremented by a transmitter (e.g., an AP) each time the transmitter transmits a clock resynchronization frame. Thus, if a STA receives a clock resynchronization frame which includes a sequence number N that does not equal or exceed an expected sequence number (e.g., one more than the value of N stored by the STA), the STA can discard the clock resynchronization frame as invalid. Benoit, para [0176]-[0177]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Benoit et al. U.S. Patent Pub. No. 2016/0057703 A1 (hereinafter “Benoit”) in view of Qi et al. U.S. Patent Pub. No. 2007/0264954 A1 (hereinafter “Qi”).

As per claims 22 and 32, Benoit teaches the communication apparatus and method according to Claims 21 and 31. Benoit does not explicitly teach wherein the temporal key is a WUR Temporal Key, and the circuitry uses the WUR Temporal Key to compute the MIC for protecting the WUR frame which is an individually addressed WUR frame.
(A key identification (ID) field 430 is also included in the format and identifies an integrity pairwise temporal key (IPTK) [Pairwise Keys are used for unicast communication between a pair of devices] between the paging controller and STA used to compute a message integrity code (MIC) for a MIC field. Qi, para [0032])(the STA checks the paging indication action frame [WUR] to see if it has been paged and if the paging indication is trusted, if the STA has been paged and the paging indication is trusted, the STA checks the paging event type and decides whether or not to fully "wake-up" to exit the paging mode and resume communication within the network. Qi, para [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Benoit so that wherein the temporal key is a WUR Temporal Key, and the circuitry uses the WUR Temporal Key to compute the MIC for protecting the WUR frame which is an individually addressed WUR frame. One would be motivated to do so, to provide protection against the replay attacks and enhance the security of the system. (Qi, para [0032]).

Claims 23, 27, 30, 33, 37 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Benoit et al. U.S. Patent Pub. No. 2016/0057703 A1 (hereinafter “Benoit”) in view of Yang et al. U.S. Patent Pub. No. 2018/0063788 A1 (hereinafter “Yang”)

As per claims 23 and 33, Benoit teaches the communication apparatus and method according to Claims 21 and 31. Benoit does not explicitly teach wherein the temporal is a WUR integrity group Temporal Key, and the circuitry uses the WUR integrity group Temporal Key to compute the MIC for protecting the WUR frame which is a broadcast WUR frame or a group addressed WUR frame (the authenticity and integrity protection on the first frame is provided by broadcast/multicast integrity protocol (BIP) as defined in IEEE 802.11 technical standards. The BIP provides integrity and replay protection for group addressed robust Management frames. […]. The MME includes a MIC field containing a MIC value, a Key ID field identifying the integrity group temporal key (IGTK) used for computing the MIC value. Yang, para [0074]) 
However, Yang teaches wherein the temporal key is a WUR integrity group Temporal Key, and the circuitry uses the WUR integrity group Temporal Key to compute the MIC for protecting the WUR frame which is a broadcast WUR frame or a group addressed WUR frame. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Benoit so that the temporal is a WUR integrity group Temporal Key, and the circuitry uses the WUR integrity group Temporal Key to compute the MIC for protecting the WUR frame which is a broadcast WUR frame or a group addressed WUR frame. One would be motivated to do so, to provide protection against the replay attacks. (Yang, para [0074]).

As per claims 27 and 37, Benoit teaches the communication apparatus and method according to Claims 21 and 31. Benoit does not explicitly teach wherein the MIC is computed from an ID field of the WUR frame. 
(a Key ID field identifying the integrity group temporal key (IGTK) used for computing the MIC value. Yang, para [0074])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Benoit so that the MIC is computed from an ID field of the WUR frame. One would be motivated to do so, to provide protection against the replay attacks. (Yang, para [0074]).

As per claims 30 and 40, Benoit teaches the communication apparatus and method according to Claims 29 and 39. Benoit does not explicitly teach wherein the number is indicated by a subfield of the WUR frame. 
However, Yang teaches wherein the number is indicated by a subfield of the WUR frame (822-832 are packet numbers using in calculating the MIC implements as subfields of the CCMP header of the WUR frame. Yang, Fig. 8 elements 822-832).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Benoit so that the number is indicated by a subfield of the WUR frame. One would be motivated to do so, to increase the security of the system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

B. Abraham et al. US 2012/0289192 A1 directed to protecting integrity of transmitted messages in a wireless communications.
C. Zhong et al. WO 2014176979 A1 directed to a radio wake-up method and a radio wake-up circuit in a wireless communication network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALID M ALMAGHAYREH whose telephone number is (571)272-0179. The examiner can normally be reached Monday - Thursday 8AM-5PM EST & Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



Respectfully Submitted

/KHALID M ALMAGHAYREH/Examiner, Art Unit 2492